UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



MELISSA SANDERS,

        Plaintiff,
                 v.                                      Civil Action No. 14-714 (JEB)
WELBURN MANAGEMENT
CONSULTING CO.,

        Defendant.


                                 MEMORANDUM OPINION

        Plaintiff Melissa Sanders filed a brief pro se Complaint on March 28, 2014. See ECF

No. 1. After Defendant filed a Motion to Dismiss, see ECF No. 6, this Court issued an Order

directing Plaintiff to respond to the Motion by July 7 or risk the Court’s deeming the matter

conceded. See ECF No. 8. As Plaintiff has not done so, the Court will treat the Motion as

conceded and dismiss the case without prejudice. See LCvR 7(b). A contemporaneous Order

will so state.



                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge
Date: July 14, 2014




                                                1